Exhibit 10.14 [vrhd10k2013.htm]

AMENDED

VR HOLDINGS, INC.

STOCK PURCHASE WARRANT
Expiring August 30, 2017

 

 

8,000,000 Shares Chester, Maryland

 

 

THIS IS TO CERTIFY that, for value received, NORMAN T. REYNOLDS (the “Holder”)
is entitled at any time from the date hereof, but prior to 5:00 p.m., Chester,
Maryland time on August 30, 2017, subject to and upon the terms and conditions
contained herein, to purchase up to 8,000,000 fully paid and non-assessable
shares of the common stock, par value $0.000001 per share (the “Common Stock”)
of VR HOLDINGS, INC., a Delaware corporation (the “Company”) at a purchase price
of $0.10 per share (the “Exercise Price”) of the Common Stock, after taking into
account the restricted nature of the shares of the Common Stock as described
below (such number of the shares of the Common Stock and the purchase price
being subject to adjustment as provided herein). This Warrant shall be void and
of no effect and all rights hereunder shall cease at 5:00 p.m., Chester,
Maryland time on August 30, 2017, except to the extent theretofore exercised;
provided that in the case of the earlier dissolution of the Company, this
Warrant shall become void on the date fixed for such dissolution. This Warrant
amends that certain Stock Purchase Warrant dated August 8, 2012, issued by the
Company in favor of the Holder. This amendment to the Warrant increases the
right of the Holder to purchase 8,000,000 shares of the Common Stock from
7,000,000 shares of the Common Stock. The expiration date of August 30, 2017, of
this Warrant remains unchanged.

Covenants of the Company. The Company covenants that, while this Warrant is
exercisable (a) it will reserve from its authorized and unissued shares of the
Common Stock a sufficient number of shares of the Common Stock to provide for
the delivery of the shares of the Common Stock pursuant to the exercise of this
Warrant, and (b) that all shares of the Common Stock which may be issued upon
the exercise of this Warrant will be fully paid and non-assessable.

1.                   Protection Against Dilution, Etc. In any of the following
events, occurring after the date of the issuance of this Warrant, appropriate
adjustment shall be made in the number of shares of the Common Stock to be
deliverable upon the exercise of this Warrant and the purchase price per share
of the Common Stock to be paid, so as to maintain the proportionate interest of
the Holder as of the date hereof (a) recapitalization of the Company through a
split-up or reverse split of the outstanding shares of the Common Stock into a
greater or lesser number, as the case may be, or (b) declaration of a dividend
on the shares of the Common Stock, payable in shares of the Common Stock or
other securities of the Company convertible into shares of the Common Stock, or
(c) any of the events described in Paragraph 4 hereof.

2.                   Merger, Etc. In case the Company, or any successor, shall
be consolidated or merged with another company, or substantially all of its
assets shall be sold to another company in exchange for stock, cash or other
property with the view to distributing such stock, cash or other property to its
stockholders, each of the shares of the Common Stock purchasable by this Warrant
shall be replaced for the purposes hereof by the securities of the Company or
cash or property issuable or distributable in respect of one share of the Common
Stock of the Company, or its successors, upon such consolidation, merger, or
sale, and adequate provision to that effect shall be made at the time thereof.
Provided, however, notwithstanding anything herein contained to the contrary, in
the event that the terms of any such consolidation, merger or sale call for the
distribution of any cash or property to the stockholders of the Company, no such
cash or property shall be distributable to the Holder in connection with any
unexercised portion of this Warrant, unless the Holder shall have exercised this
Warrant pursuant to the terms of Paragraph 6 hereof and all other terms of this
Warrant.

3.                   Notice of Certain Events. Upon the happening of any event
requiring an adjustment of the Warrant purchase price hereunder, the Company
shall forthwith give written notice thereof to the Holder stating the adjusted
Warrant purchase price and the adjusted number of shares of the Common Stock
purchasable upon the exercise hereof resulting from such event and setting forth
in reasonable detail the method of calculation and the facts upon which such
calculation is based. The Board of Directors of the Company shall determine the

1

 

computation made hereunder. In the case of (a) any consolidation, merger, or
sale affecting the Company and calling for the payment of cash or the delivery
of property to stockholders of the Company, or (b) any voluntary or involuntary
dissolution, liquidation, or winding up of the Company shall at any time be
proposed, the Company shall give at least 20 days’ prior written notice thereof
to the Holder stating the date on which such event is to take place and the date
(which shall be at least 20 days after the giving of such notice) as of which
the holders of record of shares of the Common Stock shall be entitled to
participate in any such event. If the Holder does not elect to exercise any part
of this Warrant as a result of any such notice, the Holder shall have no right
with respect to any portion of this Warrant which shall remain unexercised to
participate in (x) any such cash or other property resulting from any such
consolidation, merger or sale, or (y) any voluntary or involuntary dissolution,
liquidation, or winding up of the Company.

4.                   Stockholders’ Rights. Until the valid exercise of this
Warrant, the Holder shall not be entitled to any rights of a stockholder with
respect to the shares of the Common Stock covered by this Warrant; but
immediately upon the exercise of this Warrant and upon payment as provided
herein, the Holder shall be deemed a record holder of the shares of the Common
Stock.

5.                   Manner of Exercise. In order to exercise this Warrant, the
Holder shall surrender this Warrant, duly endorsed or assigned to the Company
or, in blank, at the office of the Company, accompanied by (a) written Form of
Election to Purchase attached hereto (the “Exercise Notice”) that the Holder
elects to exercise this Warrant or, if less than the entire amount thereof is to
be exercised, the portion thereof to be exercised, and (b) payment of the
purchase price of the shares of the Common Stock to be purchased on such
exercise, in cash or by cashier’s or certified check.

This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the day of surrender of this Warrant for exercise in
accordance with the foregoing provisions, and at such time the person or persons
entitled to receive the shares of the Common Stock issuable upon exercise shall
be treated for all purposes as the record holder or holders of the shares of the
Common Stock at such time. As promptly as practicable on or after the exercise
date, but in no event later than three business days, the Company shall issue
and shall deliver to the Holder a certificate or certificates for the number of
full shares of the Common Stock issuable upon exercise.

In case this Warrant is exercised in part only, upon such exercise the Company
shall execute and deliver to the Holder thereof, at the expense of the Company,
a new Warrant to purchase, in the aggregate, in the number of shares of the
Common Stock covered by the unexercised portion of this Warrant.

6.                   Cashless Exercise. Notwithstanding anything contained
herein to the contrary, the Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Exercise Price, elect instead to receive upon such exercise the “Net Number” of
the shares of the Common Stock determined according to the following formula (a
“Cashless Exercise”):



Net Number = (A x B) - (A x C)

B

For purposes of the foregoing formula:

A = The total number of the shares of the Common Stock with respect to which
this Warrant is then being exercised.

B = The average of the closing sale price of the shares of the Common Stock (as
reported by Bloomberg) on the five trading days immediately preceding the date
of the Exercise Notice.

C = The Exercise Price then in effect for the applicable shares of the Common
Stock at the time of such exercise.

2

 

 

7.                   Limitation on Exercise. The Holder (including any
successor, transferee or assignee) shall not have the right to convert any
portion of this Warrant to the extent that after giving effect to such exercise,
the Holder (together with the Holder’s affiliates) would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the number of shares of the Common
Stock of the Company outstanding immediately after giving effect to such
exercise. For purposes of the foregoing sentence, the number of shares of the
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of the Common Stock issuable upon conversion of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude the number of shares of the Common Stock which would be
issuable upon (i) exercise of the remaining, non-exercised portion of this
Warrant beneficially owned by the Holder or any of its affiliates and (ii)
exercise of the unexercised or non-converted portion of any other securities of
the Company (including, without limitation, any other notes or warrants) subject
to a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. For purposes of this paragraph, in determining
the number of outstanding shares of the Common Stock, the Holder may rely on the
number of outstanding shares of the Common Stock as reflected in (x) the
Company’s most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y)
a more recent public announcement by the Company, or (z) any other notice by the
Company or the Transfer Agent setting forth the number of shares of the Common
Stock outstanding. For any reason at any time, during regular business hours of
the Company and upon the written request of the Holder, the Company shall within
two business days confirm in writing to the Holder the number of shares of the
Common Stock then outstanding. In any case, the number of outstanding shares of
the Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
the Common Stock was reported. By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage specified in
such notice; provided that (A) any such increase will not be effective until the
61st day after such notice is delivered to the Company, (B) any such increase or
decrease will apply only to the Holder and not to any other holder of warrants,
and (C) and in no case shall the Holder or its Affiliates acquire in excess of
9.999% of the outstanding shares of the Common Stock or the voting power of the
Company.

8.                   Representations and Covenants of the Holder. The Holder
represents and covenants that this Warrant has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable securities law. This Warrant has been purchased for investment only
and not with a view to distribution or resale, and may not be sold, pledged,
hypothecated or otherwise transferred unless this Warrant or the shares of the
Common Stock represented hereby are registered under the Securities Act, and any
other applicable securities law, or the Company has received an opinion of
counsel satisfactory to it that registration is not required. A legend in
substantially the following form will be placed on any certificates or other
documents evidencing the shares of the Common Stock to be issued upon any
exercise of this Warrant:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE. WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.

Further, stop transfer instructions to the transfer agent of the shares of the
Common Stock have been or will be placed with respect to the shares of the
Common Stock so as to restrict the resale, pledge, hypothecation or other
transfer thereof, subject to the further items hereof, including the provisions
of the legend set forth in this paragraph.

3

 

 

9.                   Fractional Warrants. Upon the exercise of this Warrant, no
fractions of shares of the Common Stock shall be issued; but fractional Warrants
shall be delivered, entitling the Holder, upon surrender with other fractional
Warrants aggregating one or more full shares of the Common Stock, to purchase
such full shares of the Common Stock.

10.                Registration Obligation. The Company has not agreed to file
and the Company does not anticipate the filing of a registration statement under
the Securities Act to allow a public resale of this Warrant or the resale of any
shares of the Common Stock issued upon the exercise of this Warrant.

11.                Loss, Theft, Destruction of Warrant. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
receipt of indemnity reasonably satisfactory to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of this Warrant, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor.

12.                Arbitration. Any controversy or claim arising out of or
relating to this Warrant, or the breach, termination, or validity thereof, shall
be settled by final and binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA Rules”) in
effect as of the effective date of this Warrant. The American Arbitration
Association shall be responsible for (a) appointing a sole arbitrator, and (b)
administering the case in accordance with the AAA Rules. The situs of the
arbitration shall be Houston, Texas. Upon the application of either party to
this Warrant, and whether or not an arbitration proceeding has yet been
initiated, all courts having jurisdiction hereby are authorized to (x) issue and
enforce in any lawful manner, such temporary restraining orders, preliminary
injunctions and other interim measures of relief as may be necessary to prevent
harm to a party’s interest or as otherwise may be appropriate pending the
conclusion of arbitration proceedings pursuant to this Warrant, and (y) enter
and enforce in any lawful manner such judgments for permanent equitable relief
as may be necessary to prevent harm to a party’s interest or as otherwise may be
appropriate following the issuance of arbitral awards pursuant to this Warrant.
Any order or judgment rendered by the arbitrator may be entered and enforced by
any court having competent jurisdiction.

13.                Benefit. All the terms and provisions of this Warrant shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto, and their respective successors and permitted assigns.

14.                Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been given (a) on the date they are
delivered if delivered in person; (b) on the date initially received if
delivered by facsimile transmission or email followed by registered or certified
mail confirmation; (c) on the date delivered by an overnight courier service; or
(d) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid, if to the
Company addressed to Mr. John E. Baker at 1615 Chester Road, Chester, Maryland
21619, telephone (443) 519-0129, and email John.Baker@inwaretechnologies.com;
and if to the Holder addressed to Norman T. Reynolds, Esq. at P.O. Box 131326,
Houston, Texas 77219, telecopy (713) 456-2509, and email
nreynolds@ntrlawfirm.com. Any party hereto may change its address upon 10 days’
written notice to any other party hereto.

15.                Construction. Words of any gender used in this Warrant shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise. In addition, the pronouns used in this Warrant shall be
understood and construed to apply whether the party referred to is an
individual, partnership, joint venture, corporation or an individual or
individuals doing business under a firm or trade name, and the masculine,
feminine and neuter pronouns shall each include the other and may be used
interchangeably with the same meaning.

16.                Headings. The headings used in this Warrant are for
convenience and reference only and in no way define, limit, simplify or describe
the scope or intent of this Warrant, and in no way effect or constitute a part
of this Warrant.

4

 

 

17.                Invalidity. In the event any one or more of the provisions
contained in this Warrant shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect the other provisions of this Warrant.

18.                Law Governing. This Warrant shall be construed and governed
by the laws of the State of Delaware, and all obligations hereunder shall be
deemed performable in Harris County, Texas.

IN WITNESS WHEREOF, this Warrant has been issued on August 13, 2013.

VR HOLDINGS, INC.




By John E. Baker
John E. Baker, Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

FORM OF ELECTION TO PURCHASE

(To be executed by the Holder to exercise the right to purchase shares of the
Common Stock under the foregoing Warrant)

To: VR HOLDINGS, INC.

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
the Common Stock (the “Common Stock”), $0.000001 par value, of VR Holdings, Inc.
and encloses one Warrant and $0.10 for each share of the Common Stock being
purchased or an aggregate of $________________ as a credit on amounts owed by
the Company to the undersigned, or in cash or certified or official bank check
or checks, which sum represents the aggregate exercise price together with any
applicable taxes payable by the undersigned pursuant to the Warrant. Provided,
however, in lieu of making the cash payment otherwise contemplated in payment of
the Exercise Price, the undersigned hereby elects to receive upon such exercise
the “Net Number” of the shares of the Common Stock pursuant to the Cashless
Exercise provisions of the Warrant.

The undersigned requests that certificates for the shares of the Common Stock
issuable upon this exercise be issued in the name of:

 

 



 

 

 



 

 

 



 



(Please print name and address)

 



 



(Please insert Social Security or Tax Identification Number)

If the number of shares of the Common Stock issuable upon this exercise shall
not be all of the shares of the Common Stock which the undersigned is entitled
to purchase in accordance with the enclosed Warrant, the undersigned requests
that a new Warrant evidencing the right to purchase the shares of the Common
Stock not issuable pursuant to the exercise evidenced hereby be issued in the
name of and delivered to:

 

 



 

 

 



 

 

 



 

 

 





 



(Please print name and address)

 

 





 



 



Dated     Name of Holder:                 (Print)                   (By)        
          (Name)                   (Title)  



 

Signature must conform in all respects to name of the Holder as specified on the
face of the Warrant.



